DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction mailed on 12/14/2020 have been withdrawn.
 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a battery module.
Group II, claim(s) 7-14, drawn to a battery module assembly.
Group III, claim(s) 15, drawn to a device.

Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a battery module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park et al. (KR 2014-0036880). 
The Examiner has provided a machine translation of KR 2014-0036880. The citation of the prior art in this rejection refer to the machine translation.
Park teaches a battery module (abstact) comprising:
a module case housing a plurality of battery cells (abstract); and
a first input/output terminal and a second input/output terminal (11, 12, 21, 22) (abstract) (page 3) that are provided at one side of the module case (as shown in figure 1 below),
where in the first input/output terminal is formed by extending a first module bus bar (30) connected to at least one of the plurality of battery cells inside the module case to a position away from the module case (i.e., the external input and output terminals (11, 12, 21, 22) protruding to the outside is formed on one side of each of the battery modules (10, 20) constituting the battery module assembly 100 In addition, module bus bars 30 are mounted on these external input / output terminals 11, 12, 21, 22. In addition, an inter-bus bar 40 is additionally mounted and fixed by nuts 41 and 42 for mutual electrical connection of these battery modules 10 and 20) (page 3) (as shown in figure 1 below). 

    PNG
    media_image1.png
    591
    734
    media_image1.png
    Greyscale

Therefore, since the limitations fail to define a contribution over Park, they failed to constitute a special technical feature and hence there is a lack of unity of invention between the cited claims. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A 
Species (a), claim 3, drawn to a second busbar
Species (b), claim 4, drawn to a second busbar
Category B
Species (a), claim 11, drawn to a second battery module

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 2 and claim 8 are generic.
The species in Category A and Category B lack unity of invention because even though the inventions of these groups require the technical feature of the battery module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park et al. as described above.
NOTE: If Applicant elect Group I, Applicant must also elect one of the species from Category A as set forth above. If Applicant elect Group II, Applicant must also elect one of the species from Category B as set forth above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723